Exhibit 10.11
 
 
Onvia, Inc.
Management Incentive Plan
Participants
Officers of Onvia, Inc.
Objectives
· Achieve corporate performance that most reflect stockholder interests
· Drive and reward unified performance across executive team
· Focus on building trend for long-term, profitable growth
Key Achievement Metrics
Achievement of Board defined goals including without limitation Bookings, Net
Income, EBITDA and cash flow.
Bonus Target
Between 22% - 80% of Base Salary for Participants
Overachievement
If the Company’s performance against the Key Achievement Metrics exceeds the
target goals established by the Board, the Board has established accelerators to
modify the Participants’ award levels.
Terms of Funding and Payment
· If the Company’s performance against the Key Achievement Metrics falls below
the floor goals established by the Board, the bonus pool shall not be funded.
· If the Company’s performance meets the floor goals established by the Board,
25% of bonus targets shall be paid.
· If the Company’s performance falls between floor and target goals, bonus
targets shall be prorated.
· Bonus pool to be funded and bonus targets paid upon certification by the
Compensation Committee of metrics achieved by the Company.
Supplemental Bonus Plan
A supplemental bonus will be paid to certain Participants if 50% of Key
Achievement Metrics are achieved by the first half of the plan year.